DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2021 has been entered.

Claim Status
Claims 1-5 and 7-27 are currently pending.
Claims 13-14, 18, 23 and 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 November 2019.
Claims 1-5, 7-12, 15-17, 19-22 and 24-25 are under examination herein.
Claims 1-5, 7-12, 15-17, 19-22 and 24-25 are rejected.
Claim 1 is objected to.

Response to Amendment
The amendment filed on 16 September 2021 has been entered. 
Amendment of claim 1 is acknowledged.  

Priority


 Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 contains extraneous words. Claim 1, step e) should be amended to "isolating from said solution at least one species or strain remaining viable following step c), thereby identifying the seed-treatment tolerant microorganism".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 22 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly recited.
Claim 19 recites "about 1 hour to about 1 year" in line 2. The word “about” is not defined by the specification.  There is no description of what “about” means; therefore, the upper limit and the lower limit of the recited values are vague and indefinite.  One cannot ascertain the metes and the bounds of the claimed invention.
Claim 22 recites "wherein step (b) further comprises applying a seed treatment to said seed prior to, concurrently with, or after applying said plurality of microorganisms". It is unclear if this limitation is referring to the same seed treatment already recited in step b of claim 1 or a different seed treatment. If the limitation is referring to the same seed treatment, Examiner suggests amending claim 22 to further limit the limitation in step b of claim 1. For prior art purposes, the limitation is interpreted as the same seed treatment recited in claim 1, step b. Claims 24-25 are dependent on claim 22 and are also rejected due to said dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 24-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 recites the claim limitations “wherein step (b) further comprises applying a seed treatment to said seed prior to, concurrently with, or after applying said plurality of microorganisms”.  The claim limitation fails to further limit independent claim 1, step b "applying the plurality of microorganisms to a seed, wherein a seed treatment is applied prior to, concurrently with, or after applying said plurality of microorganisms to said seed". 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent Claims 24-25 are dependent on claim 22 and are also rejected due to said dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12, 15-17, 19-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bullis (WO2013090628A1; previously cited) in view of Kerovuo (US20120107915A1; previously cited) as evidenced by Manulis (Manulis, S., et al., Pantoea agglomerans pvs. Gypsophilae and betae, recently evolved pathogens?, 2003, Molecular Plant Pathology, 4(5), 307-314; previously recited).  Any newly recited portions herein are necessitated by claim amendment.    

Regarding claim 1, Bullis discloses providing isolated microbial strains, isolated cultures thereof, biologically pure cultures thereof, and enriched cultures thereof (Bullis ¶ 9, lines 1-2). Bullis further teaches applying to the plant, or to the plant's surroundings, an effective amount of a microbial strain according to the invention or a culture thereof.  In some preferred Bullis ¶ 14, lines 2-6). In a particularly preferred embodiment, the microbial compositions of the present invention are formulated as a seed treatment. It is contemplated that the seeds can be substantially uniformly coated with one or more layers of the microbial compositions (Bullis ¶ 86, lines 1-4).  These ingredients may be added as a separate layer on the seed or alternatively may be added as part of the seed coating composition of the invention (Bullis ¶ 95, specifically lines 12-13). The seed treatment formulation may further include one or more of the following ingredients: other pesticides, including compounds that act only below the ground; fungicides, such as captan, thiram, metalaxyl, fludioxonil, oxadixyl, and isomers of each of those materials, and the like; herbicides, including compounds selected from glyphosate, carbamates, thiocarbamates, acetamides, triazines, dinitroanilines, glycerol ethers, pyridazinones, uracils, phenoxys, ureas, and benzoic acids (Bullis ¶ 95, lines 1-6). 
Bullis teaches a pre-determined amount of coated seeds was tested for the presence of viable microbes [suggests other microorganisms were inviable] by washing the seeds in an aliquot of appropriate buffer [placing said seed in a solution as recited in claim 1 step d] and plating equivalent amounts of buffer on nutrient agar media.  Viable colony forming-units were determined after 1-4 days incubation at 30°C.  Viability test showed that between 1 x 104 and 4 x 107 viable colony-forming-units per seed were present after approximately five weeks of storage at 4°C.  When seeds were coated with microbial spores, the viability of the majority of tested microbes remained stable for at least four months, including multiple interstate shipments across the United States, in and out of refrigerated containers (Bullis ¶ 159, lines 2-10).
	Bullis does not teach a high-throughput method, the plurality of microorganisms comprises a plurality of different species or different strains of the same species, or specifically identifying the first seed-treatment tolerant microorganism strain or species. 
Kerovuo ¶ 3). The method for selecting a microorganism having antagonistic activity against a pathogen, said method comprising: a) providing a multitest platform and a plurality of microbial samples, wherein said multitest platform comprises one or more solid microbial growth media containing a dispersed population of said pathogen; and d) selecting one or more microbial samples comprising said microorganism having antagonistic activity against said pathogen [Isolating and identifying] (Kerovuo Claim 1). Kerovuo further teaches the microbial samples comprise a mixture of two or more isolated microorganisms (Kerovuo Claim 4) and “isolated cultures” are cultures in which the organisms present are only of one strain of a particular genus and species (Kerovuo [33]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for obtaining a seed-treatment microorganism as taught by Bullis with the high-throughput screening method as taught by Kerovuo, because methods are needed to facilitate the rapid and efficient identification of microorganisms with biocontrol activity against a wide range of pathogens (Kerovuo ¶ 11, lines 3-5) and a high-throughput screening method provides a process to rapidly and efficiently assess the genetic diversity from microorganism populations and thereby identify novel microorganisms of commercial interest (Kerovuo ¶ 11, lines 6-10). One of ordinary skill would have been motivated to provide a mixture of isolated microorganisms [plurality of microbial samples] as taught by Kerovuo and identify the resulting viable microorganism, because it would enable screening methods suitable for identification of microorganisms having potential applications in combating diseases caused by plant pathogens (Kerovuo Abstract, lines 7-10). Since the screening step is typically the first rate-limiting step in the discovery of the biocontrol Kerovuo ¶57, lines 9-14). The modifications would have a reasonable expectation of success, because Bullis and Kerovuo both disclose methods for inhibiting or treating the development of plan pathogenic diseases (Bullis Abstract; Kerovuo Abstract) and Kerovuo also discloses the use of microbial antagonists on crop seeds for reduced infection and enhanced plant growth (Kerovuo ¶ 7, lines 12-14).
Regarding claim 2, Bullis teaches the compositions enhance the growth and yield of crop plants, such as wheat, barley, oat, and corn and, when used in sufficient amounts, to act as microbial fertilizer (Bullis ¶ 64, lines 1-3). 
Regarding claim 3, Bullis teaches in the liquid form, e.g., solutions or suspensions, the microorganisms of the present invention may be mixed or suspended in water or in aqueous solutions (Bullis ¶ 62, lines 1-2).
Regarding claim 4, Bullis's disclosure provides methods of treating a plant by application of any of a variety of customary formulations in an effective amount to either the soil (i.e., in- furrow), a portion of the plant (i.e., drench) or on the seed before planting (i.e., seed coating or dressing). Customary formulations include … suspension concentrate (Bullis ¶ 78, lines 1-5).
Regarding claim 5, Bullis teaches performing a 1/10 or 1/100 dilution prior to plating in order to obtain the proper CFU density for colony picking. Isolated colonies were picked using sterile pipette tips (Bullis ¶ 120, lines 19-21).
Regarding claim 7, Bullis's disclosure provides compositions that contain at least one isolated microbial strains or cultures thereof of the present invention and a carrier (Bullis ¶ 60, lines 1-2).In some embodiments, the agricultural carrier may be soil or plant growth medium (Bullis ¶ 61, lines 1-2).  
Regarding claim 8, Bullis teaches the methods and compositions of the present invention are preferably used in plants that are important or interesting for agriculture, Bullis ¶ 116, lines 1-3).
	Regarding claim 9, Bullis teaches the isolated bacteria were further studied for properties important in their interaction with plants. The studied properties included nitrogen fixation, siderophore secretion, solubilization of inorganic phosphorus, production of 1-aminocyclopropane-lcarboxylic acid (ACC) deaminase, production of 2,3 butanediol, and the production of plant growth hormone auxin (Bullis ¶ 129, lines 1-5).
Regarding claim 10, Bullis does not explicitly teach the seed is of the same species as the crop plant species. 
Bullis teaches a microorganism capable of conferring a beneficial trait on wheat. Effects of bacterial inoculation on plant growth and yield were studied in a greenhouse with the isolate SGI-020-A01 (Bullis ¶ 151, lines 1-2: Enhancement of wheat yield potential). Wheat plants treated with the isolate SGI-020-A01 showed a 40% increase in yield potential compared to control non-treated plants (Bullis ¶ 152, lines 24-26). The SGI-020-A01 isolate was isolated from a wheat root tissues grown in a composite soil sample (Bullis ¶ 119, lines 5-6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a seed that is the same species as the crop plant with the plant, because Bullis teaches a seed as an alternative embodiment (Bullis ¶ 14, lines 4-6: In some preferred embodiments, the microbial strain or a culture thereof may be applied to soil, a seed, a root, a flower, a leaf, a portion of the plant, or the whole plant). The substitution of a seed for the plant or portion of the plant would have yielded predictable results, because both are disclosed as preferred embodiments to apply the microbial strain or culture to prevent, inhibit or treat the development of plant pathogenic disease (Bullis ¶ 14). 
	Regarding claim 11, Bullis teaches identification of spore-forming rhizobacteria using a sonicated roots and serial dilutions method. The following microorganisms were isolated using a "sonicated roots, serial dilutions" method as described below: the SGI-026-G06 and SGI-026-Bullis ¶ 119).
	Regarding claim 12, Bullis teaches microorganisms were isolated; the SGI-020-A01 isolate, which was isolated from a wheat root tissues grown in a composite soil sample (Bullis ¶ 119, lines 2, and 5-6).
Regarding claim 15, Bullis teaches the methods and compositions according to the present invention can be deployed for any plant species. Monocotyledonous as well as dicotyledonous plant species are particularly suitable (Bullis ¶ 113, lines 1-3).
	Regarding claim 16, Bullis teaches non-limiting examples (of plants) include … Zea mays (corn) (Bullis ¶ 116, lines 3-6).
Regarding claim 17, Bullis teaches both Gram-positive and Gram-negative biofilm-forming bacteria were selected using this method (Bullis ¶ 122, lines 8-9). The following microbial isolates were isolated using a "biofilm former" method as described below: the SGI-003-H1 1 isolate (Bullis ¶ 121, lines 1-2: Isolation of biofilm-forming bacteria). SGI-003-H11 identified as Pantoea agglomerans (Bullis ¶ 145, Table 2, row 2). Pantoea agglomerans is a gram-negative, non-spore forming bacterium as evidenced by Manulis. Pantoea agglomerans is a Gram-negative facultative anaerobic and oxidase negative bacterium of the family Enterobacteriaceae. This species contains strains belonging to the ‘Erwinia herbicola-Enterobacter agglomerans complex’. It forms non-capsulated, non-spore-forming straight rods (Manulis Introduction, lines 1-5).  
Regarding claim 19, Bullis teaches viability test showed that between 1 x 104 and 4 x 107 viable colony-forming-units per seed were present after approximately five weeks of storage at 4°C. When seeds were coated with microbial spores, the viability of the majority of tested microbes remained stable for at least four months, including multiple interstate shipments across the United States, in and out of refrigerated containers (Bullis ¶ 159, lines 5-10).
	Regarding claim 20, Bullis teaches the seeds and plants were then maintained in a greenhouse for 60 days at ambient temperature (ranging from about 8°C to about 22°C) (Bullis ¶ 152, lines 12-13).
Regarding claim 21, Bullis teaches when stored under refrigeration (4°C) the microbes survived on the seed coat with little loss in viability over the test periods (Bullis ¶ 159, lines 10-11).
	Regarding claim 22, Bullis discloses the microbial compositions of the present invention are formulated as a seed treatment. It is contemplated that the seeds can be substantially uniformly coated with one or more layers of the microbial compositions (Bullis ¶ 86, lines 1-4). These ingredients may be added as a separate layer on the seed or alternatively may be added as part of the seed coating composition of the invention (Bullis ¶ 95, specifically lines 12-13).
	Regarding claim 24, Bullis teaches the seed treatment formulation may further include one or more of the following ingredients: other pesticides, including compounds that act only below the ground; fungicides, such as captan, thiram, metalaxyl, fludioxonil, oxadixyl, and isomers of each of those materials, and the like; herbicides, including compounds selected from glyphosate, carbamates, thiocarbamates, acetamides, triazines, dinitroanilines, glycerol ethers, pyridazinones, uracils, phenoxys, ureas, and benzoic acids (Bullis ¶ 95, lines 1-6).  
	Regarding claim 25, Bullis teaches the microbial compositions of the present invention are formulated as a seed treatment (Bullis ¶ 86, lines 1-4) and these ingredients may be added as a separate layer on the seed (Bullis ¶ 95, specifically line 12). 

Response to Arguments
Applicant's arguments filed 16 September 2021 have been fully considered but they are not persuasive.  Applicant argues the cited documents do not teach or suggest amended claim 1, specifically "applying the plurality of microorganisms to a seed" and "identifying the first seed-treatment tolerant microorganism strain or species as being a seed-treatment tolerant . 
Applicant further argues Bullis does not teach or suggest "identifying the first seed-treatment tolerant microorganism strain or species as being a seed-treatment tolerant microorganism", because Bullis teaches determining the number of colony forming units of a known microbial strain (Arguments Pg. 8, ¶ 1-2). However, Bullis does teach testing the presence of viable microbes, suggesting other microorganisms might be inviable. Kerovuo discloses providing a mixture of isolated microorganisms [plurality of microbial samples], and it would be obvious to one of ordinary skill to identify the resulting viable microorganism after Bullis's storage step, because it would enable screening methods suitable for identification of microorganisms having potential applications in combating diseases caused by plant pathogens (Kerovuo Abstract, lines 7-10).
Applicant asserts one of ordinary skill would not recognize the need for identifying a seed-treatment tolerant microorganism strain or species, because Bullis [159] suggests that microbes survived with little loss in viability (Arguments Pg. 8, ¶ 3). Bullis only discloses little loss in viability when stored under refrigeration. Bullis also discloses the viability of the majority of tested microbes remained stable for at least four months (Bullis ¶ 159), but not all remain viable. Therefore, one of ordinary skill would be motivated to identify the microbes that remained viable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.H./           Examiner, Art Unit 1657                                                                                                                                                                                             
/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631